Title: From John Adams to the President of Congress, No. 82, 12 June 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 12 June 1780. Dupl in John Thaxter’s hand (PCC, No. 84, II, f. 118–123). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:781–784.
     In this letter, read in Congress on 27 Nov., John Adams used a French translation to provide the text of a speech made by Lord Shelburne on 1 June in the House of Lords (Parliamentary Hist.The Parliamentary History of England, from the Earliest Period to the Year 1803, London, 1806–1820; 36 vols., 21:629–641). In a debate over the armed neutrality, Shelburne sought to have the state papers relating to British policy toward neutral nations and the armed neutrality placed before the house with the objective of obtaining the censure of the ministry and the removal of Lord Sandwich as first lord of the admiralty. The speech was a litany of the failures of a British policy aimed at maintaining maritime supremacy by force rather than negotiation and which, most notably through the violation of the Anglo-Dutch treaties, made the declaration of an armed neutrality inevitable. Shelburne further condemned Britain’s failure to win or maintain the friendship of Russia, Prussia, and Austria at several points during the 1770s. As a result, British maritime superiority was threatened by the establishment of the doctrine that free ships made free goods as part of the law of nations; Britain was isolated and devoid of European allies; and, within the European political arena, the de facto, if not de jure, independence of the United States was established. For Adams, this was a welcome but belated recognition by a major British politician that Great Britain’s position within Europe was untenable and that American independence was inevitable. He further argued that Great Britain has failed to mediate between or aid Russia, Prussia, or Austria, not through inertia, as Shelburne implied, but because it was distracted by war with America, a war that Shelburne himself had supported until quite recently.
    